Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings/Specification
The drawings are objected to because: 
Figures 2, 3 and 4 are confusing: In particular parts 38 and 40 seem to be indicating the same part. According to the Specification Slotted Guide 37 is formed by slotted-guide face 38, inclined slotted-guide face 40 and couples the actuating knob 35 to the catch 29 and actuating knob 35 has a sliding block 41; but according to the drawings sliding block 41 and slotted-guide face 40 are also part of the Slotted Guide 37.
Figures 5 to 7 show the numeral 34 assigned to two different parts. Also, numeral 40 on Figure 7 seems to indicate a “vertical” part while on Figures 2 to 4 it seems to indicate a “horizontal” part.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 to 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6:
On line 10 the claim mentions a “switching direction” that lacks antecedent basis. Besides both the operating button and the locking switch could have a “switching direction”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 to 8 and 10 to 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristen (US 2008/0017396).
Regarding Claim 6:
Kristen discloses A hand-held power tool comprising: an impact mechanism (Figure 1, paragraph 2, tool 2 is a drill hammer); an electric motor for driving the impact mechanism; a monostable operating button having a stable switching position and a pressed switching position (Figure 1, motor 8, pawl 18 of a motor switch 20);
a device controller switching off the electric motor in response to the stable switching position and activating the electric motor in response to the pressed switching position (Figure 1, motor switch 20 activates the motor unit 8); 
a locking switch having a sliding direction, and including an actuating knob, a catch and a sliding block, the actuating knob movable by the user in the sliding direction from a releasing position to a locking position (Figures 1 to 3, locking device 24 includes locking switch 54 comprising an actuator protruding from the housing 12 that will be considered the “actuating knob and the rest inside the housing will be considered the “sliding block” and locking hook 52 will be considered the “catch”);
the catch being pivotable in a pivoting direction perpendicular to the switching direction between a first position and a second position, the catch being disengaged from the operating button in the first position and the catch engaging in the operating button in the second position, arresting the operating button in the pressed position (Figure 1 shows the catch 52 engaging a locking recess 56 of the pawl 18 which is accordingly held in an engaged position in which the motor switch 20 activates the motor unit 8. in the operating button in the second position; while Figures 2 and 3 show the catch disengaged from the pawl 18); Page 4 of 6Attorney Docket No. 5068.1337 
the catch having, on a side facing in the pivoting direction, a slotted-guide face inclined with respect to the sliding direction (Figure 3 shows the bottom surface of locking hook 52 can be considered a “slotted guide face” short of any additional limitation); 
the sliding block being rigidly connected to the actuating knob and bearing on the slotted-guide face in the releasing position (Figures 1 to 3, the sliding block and the actuating knob are rigidly connected and on Figure 3 it can be seen that locking hook 52 contacts locking switch 54 under pressure from spring 60, so it can be considered that it is “bearing” locking hook 52, which includes the “slotted-guide face”).

Regarding Claim 7:
Kristen discloses the catch has a spring applying a force counter to the pivoting direction to the catch (Figures 1 to 3, leaf spring 58).  

Regarding Claim 8:
Kristen discloses the catch has a counter facing side facing counter to the pivoting direction, a further slotted-guide face inclined with respect to the sliding direction being provided on the counter facing side, a finger being rigidly connected to the actuating knob, the finger bearing on the further slotted-guide face (Figures 1 and 2 show that locking hook 52 has a top surface that is in contact with tongue 50 and short of any additional limitation can be considered a “further slotted-guide surface. The distal end of locking switch 54 will be considered a “finger” that “bears” the mentioned surface by contact to tongue 50).

Regarding Claim 10:
Kristen discloses the monostable operating button has a switching cap grippable by a user and having a blocking face interacting with the catch (Figure 1, pawl 18 includes locking recess 56 to interact with locking hook 52).

Regarding Claim 11:
Kristen discloses the sliding block is disengaged from the slotted-guide face in the second position of the catch (Figure 1 shows the catch engaging in the operating button in the second position and the locking switch 45 not contacting directly the locking hook 52 as it can be seen on Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kristen (US 2008/0017396) in view of Shimma (US 2006/0011361).
Regarding Claim 9:
As discussed above for claim 6, Kristen discloses the invention as claimed.
Kristen does not specifically disclose the monostable operating button having a restoring element preloading the operating button counter to the switching direction.
Shimma teaches a similar power impact tool including a monostable operating button with a locking switch to keep or release the operating button (Trigger 123) from a locked position including a spring to return the button to the off position (Paragraph 28, The main switch 125 is an automatic-reset type switch that is turned to the ON position by depressing a trigger 123 and returned to the OFF position by the biasing force of a spring (not shown) by releasing the trigger 123).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kristen the teachings of Shimma and use a spring to return the operating button to the “off” position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Shimma (US 2006/0011361, Kunz (US 2006/0060365), Liebert (US 2009/008111) and some others could have been used to reject at least the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731